Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                 September 04, 2014

The Court of Appeals hereby passes the following order:

A14D0480. MARQUISE ROBBINS v. KEITH CARTER, et al.

      On August 8, 2014, Marquise Robbins filed this application for discretionary
review of the trial court’s June 20, 2014, order dismissing his civil complaint.1 We
lack jurisdiction because the application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Here, Robbins filed his application 49 days after
entry of the order he seeks to appeal. Therefore, his application is untimely, and it is
hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                         09/04/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.



      1
        Because Robbins was incarcerated when he filed his civil action, his case is
controlled by the Prison Litigation Reform Act of 1996. See OCGA § 42-12-8.
Accordingly, to obtain appellate review of the trial court’s order, he was required to
follow the discretionary appeal procedures.